Citation Nr: 0921541	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-12 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a lower back 
disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.

4.  Entitlement to a compensable initial rating for 
hypertension.

5.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the right knee.  

6.  Entitlement to a compensable initial rating for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 
2005.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 
 
The Board notes that a July 2008 rating decision denied the 
Veteran's claim for an increased rating for posttraumatic 
stress disorder and denied his claim for an increased rating 
for an undiagnosed stomach condition.  The Veteran has 
submitted a notice of disagreement with this rating decision 
and the RO issued a statement of the case in March 2009.  
However, a substantive appeal has not been received and 
therefore these claims are not currently in appellate status 
before the Board.  

The issue of entitlement to an increased rating for 
hypertension and the issues of entitlement to increased 
ratings for right and left knee disabilities are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  At an October 2008 hearing, the Veteran stated that he 
wished to withdraw his claim for service connection for 
bilateral hearing loss and his claim for service connection 
for a lower back disability.

2.  The Veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the appellant have been met with respect to the claim for 
service connection for bilateral hearing loss and the claim 
for service connection for a lower back disability.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d. 1344, (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  At 
his October 2008 hearing the appellant withdrew his appeal 
for service connection for bilateral hearing loss and his 
appeal for service connection for a lower back disability.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for service connection for bilateral hearing loss 
or the appeal for service connection for a lower back 
disability, and these appeals are dismissed.

II.  Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Obtaining additional medical records 
would provide no benefit to the Veteran.  As will be shown 
below, the Board finds that the Veteran is already receiving 
the maximum disability rating available for tinnitus under 
the applicable rating criteria.  Furthermore, regardless of 
whether the Veteran's tinnitus is perceived as unilateral or 
bilateral, the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

The May 2005 rating decision on appeal granted the Veteran 
service connection and a 10 percent for bilateral tinnitus.  
At the October 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran's representative stated that the 
Veteran was seeking separate 10 percent ratings for tinnitus 
in each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d. 1344, (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a Veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher initial schedular rating, 
or separate schedular evaluations for tinnitus in each ear, 
the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 


ORDER

The appeal for service connection for bilateral hearing loss 
is dismissed. 

The appeal for service connection for a lower back disability 
is dismissed.

The claim of entitlement to an initial rating in excess of 10 
percent for bilateral tinnitus is denied.




REMAND

At his October 2008 hearing before the undersigned the 
Veteran testified that his bilateral knee disability had 
increased in severity since his last VA examination.  He 
stated that his range of motion of the knees had decreased.  
The Board notes that the Veteran has not had a VA examination 
of the knees since May 2006.  Accordingly, a new VA medical 
examination to determine the current severity of the 
Veteran's bilateral knee disability is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (The Veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination).  

The Board also notes that the Veteran testified that he had 
recent treatment for his hypertension at VA and that he is 
currently on medication for his hypertension.  The Veteran 
last underwent a VA examination describing his hypertension 
in May 2006 and at that time he was not on medication for 
hypertension.  Since there is some indication that the 
Veteran's hypertension disability has increased in severity 
since the May 2006 VA examination, a new examination 
detailing the current severity of the Veteran's hypertension 
is indicated.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, and extent of any right and left 
knee disabilities present.  All indicated 
studies, including X-rays, should be 
conducted.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the range of motion 
performed without pain and the range of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
feasible, the examiner should so state.  
The examiner should also specifically 
state if there is any instability of 
either knee.  The claims file should be 
made available to the examiner for proper 
review of the medical history.  The 
examination report should reflect whether 
such a review of the claims file was made.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of the Veteran's hypertension 
disability.  The examiner should state if 
the Veteran is currently on medication for 
his hypertension disability, and, if so, 
state when the medication began.
 
3.  When the above actions have been 
accomplished, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


